990 So.2d 1223 (2008)
Roland THACKER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-3373.
District Court of Appeal of Florida, First District.
September 23, 2008.
Roland Thacker, pro se, Appellant.
Bill McCollum, Attorney General, and Edward C. Hill, Jr., Special Counsel, Criminal Appeals, Tallahassee, for Appellee.
PER CURIAM.
Appellant seeks review of the trial court's order summarily denying his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The appellant's claims that counsel was ineffective because he had a conflict of interest, that counsel improperly conceded guilt without consulting the appellant, and that counsel failed to argue for a downward departure were all facially insufficient. In accordance with Spera v. State, 971 So.2d 754 (Fla.2007), we reverse and remand for the trial court to allow the appellant the opportunity to amend his facially insufficient claims within a reasonable period of time. We affirm without further discussion the remaining nine issues raised in the appellant's motion.
AFFIRMED in part, and REVERSED and REMANDED, in part.
DAVIS, PADOVANO, and ROBERTS, JJ., concur.